DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/11/2021 Amendments/Arguments, which directly amended the specification; amended claims 2, 5; and traversed the rejections of the claims of the 03/12/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-11 are allowed.
Regarding claims 1 and 10-12, the positioning devices and method for position calculating based on the condition changing and surrounding environment as claimed, in combination with the other claimed subject matter, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,728,768 discloses a reception environment is determined to be a multipath environment when the difference (positioning altitude difference) between the maximum value (maximum altitude) and the minimum value (minimum altitude) of the altitudes of candidate present positions P of respective satellite sets exceeds a given threshold value (e.g., 200 m), and is determined to be an open-sky environment when the positioning altitude difference is equal to or less than the given threshold value.  When the reception environment is the open-sky environment, an evaluation point E of each satellite set is calculated using a known evaluation method based on the number of satellites, a PDOP value, and the like.  When the reception environment is the multipath environment, the evaluation point E of each satellite set is calculated in the same manner as in the open-sky environment, and a change amount ΔE corresponding to the difference (altitude difference) between the altitude corresponding to the preceding located position acquired from an altitude table and the altitude of the candidate present position of the target satellite set is subtracted from the evaluation point E.
US 7,965,229 discloses a positioning method includes: capturing a satellite signal from a positioning satellite; predicting a state vector including a position of a positioning device and a velocity of the positioning device based on the satellite signal; predicting a first distance-equivalent value indicating a distance between the positioning satellite and the positioning device; measuring a second distance-equivalent value indicating a distance between the positioning satellite and the positioning device; calculating an observed value indicating a difference between the first distance-equivalent value and the second distance-equivalent value; 
US 9,798,017 discloses a first plurality of differences (first differences or second differences) of carrier phase measurements of global navigation satellite system (GNSS) signals corresponding to a first measurement epoch is received.  A plurality of differences of carrier phase ambiguities of the first plurality of differences of carrier phase measurements is resolved. A first fixed position of the rover is computed.  A first plurality of sub-corrections is computed based at least in part on the first fixed position of the rover, a position of the base, a position of each specific GNSS satellite, and the first plurality of differences of carrier phase measurements.  The first plurality of sub-corrections is then used to reduce the processing time for ambiguity resolution of carrier phase measurements in subsequent measurement epochs.  The sub-corrections can be smoothed, aged, or smoothed and aged.
US 10,365,109 discloses a travel distance estimation device.  The travel distance estimation device includes an estimated velocity determination unit that successively estimates an estimated velocity of a movable object based on an acceleration integrated value and a velocity initial value a travel distance calculation unit that successively calculates an estimated travel distance of the movable object based on the estimated velocity, and a past velocity correction unit that determines corrected past velocities by correcting pre-correction past estimated velocities so that the corrected past velocities are continuous with the velocity initial value determined this time.  The pre-corrected past estimated velocities are the estimated velocities that were successively determined.  The travel distance estimation device further 
US 10,732,299 discloses a velocity estimation device including an acceleration sensor and a yaw rate sensor.  The velocity estimation device determines an initial velocity value of a mobile object based on a velocity estimation expression, an integrated value of acceleration detected by the acceleration sensor, and a relative azimuth calculated from detected yaw rates.  The velocity estimation device estimates the velocity of the mobile object based on the initial velocity value and the integrated value of acceleration.  In the velocity estimation expression, a magnitude of the velocity vector is constrained by the velocity of the mobile object and a time variation of a direction of the velocity vector is constrained by a time variation of the azimuth of the mobile object in the traveling direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646